Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 31-March-2021, Applicant has submitted a set of Amendments on 31-August-2021. In these amendments, the following general changes are made to the body of the claims submitted in the application:
All instances in the claims of the phrase “information set or sequence of information sets” have been modified to now read as “information set.
All instances of the term “and/or” have been modified to now read as “or .
A discussion of claim specific amendments follows:
Regarding claim 1 –
	The phrase “a plurality of information sets based on one or more system parameters and/or one or more link measurements” has been changed to “a plurality of information sets based at least in part on one or more system parameters. The phrase “to yield encoded data” has been changed to “to yield encoded data bits”. The phrase “transmitting the encoded data to a receiver” has been modified to now read as “transmitting a set of the encoded data bits to a receiver”. In addition, the following limitation has been added at the end of the claim: “wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder”.

Regarding claim 2 –
	The phrase “a polar encoder” has been changed to “the polar encoder, . The phrase “an assigned bit location” has been removed.

Regarding claim 3 –
	The claim has been changed to now read “The method of claim 1, wherein the method is performed by a wireless device, and wherein semi-static signaling from a radio access node to the wireless device indicates at least a portion of the rate matching configuration. .

Regarding claim 4 –
	Claim 4 has been changed to now depend from claim 1. In addition, the phrase “removed from the encoded data before transmitting the encoded data” has been changed to “removed from the encoded data bits to obtain the set of the encoded data bits to transmit. .


	The claim has been changed to now read: “The method of claim 1, wherein the method is performed by a wireless device, and wherein dynamic si2nalin2 from a radio access node to the wireless device indicates at least a portion of the rate matching configuration. .

Regarding claim 6 –
	Claim 6 has been changed to now depend from claim 1. In addition, the phrase “a subset of the bits of the encoded data to be repeated before transmitting the encoded data” has been changed to “a subset of the bits of the encoded data bits to be repeated to obtain the set of the encoded data bits to transmit. .

Regarding claim 9 –
	The phrase “whether the encoded data is” has been modified to now read “whether the set of the encoded data bits are [[is]]”.

Regarding claim 15 –
	The phrase “a plurality of information sets based on one or more system parameters and/or one or more link measurements” has been changed to “a plurality of information sets based at least in part on one or more system parameters. The phrase “to yield encoded data” has been changed to “to yield encoded data bits”. The phrase “transmitting the encoded data to a receiver” has been modified to now read as “transmitting a set of the encoded data bits to a receiver”. In addition, the following limitation has been added at the end of the claim: “wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder”.

Regarding claim 17 –
	The phrase “A transmitter () comprising an interface (), processing circuitry (), and logic” has been modified to read as “A transmitter comprising an interface, processing circuitry, ”. The phrase “a plurality of information sets based on one or more system parameters and/or one or more link measurements” has been changed to “a plurality of information sets based at least in part on one or more system parameters. The phrase “to yield encoded data” has been changed to “to yield encoded data bits”. The phrase “transmit the encoded data to a receiver” has been modified to now read as “transmit a set of the encoded data bits to a receiver”. In addition, the following limitation has been added at the end of the claim: “wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder”.

Regarding claim 18 –
	The phrase “a polar encoder” has been changed to “the polar encoder, . The phrase “an assigned bit location” has been removed.

Regarding claim 19 –
The claim has been changed to now read “The transmitter of claim 17, wherein: the transmitter is implemented in a wireless device; and at least a portion of the rate matching configuration is indicated via signaling from a radio access node to the wireless device indicates, wherein the signaling comprises semi- static signaling, dynamic signaling, or both. .

Regarding claim 20 –
Claim 20 has been changed to now depend from claim 17. In addition, the phrase “removed from the encoded data before transmitting the encoded data” has been changed to “removed from the encoded data bits to obtain the set of the encoded data bits to transmit. .

The phrase “wherein the encoded data comprises” has been changed to “wherein the encoded data bits comprise .

Regarding claim 22 –
	Claim 22 has been changed to now depend from claim 17. In addition, the phrase “a subset of the bits of the encoded data to be repeated before transmitting the encoded data” has been changed to “a subset of the bits of the encoded data bits to be repeated to obtain the set of the encoded data bits to transmit. .

Regarding claim 23 –
	Claim 23 has been changed to now depend from claim 17.

Regarding claim 25 –
	Claim 25 has been changed to now depend from claim 17. The phrase “whether the encoded data is” has been modified to now read “whether the set of the encoded data bits are [[is]]”.

Regarding claim 26 –
	Claim 26 has been changed to now depend from claim 17. The phrase “wherein the one or more link measurements comprise” has been changed to “wherein the transmitter is configured to select the information set based in part on one or more link measurements, wherein the one or more link measurements comprise”.

Regarding claim 27 –
Claim 27 has been changed to now depend from claim 17. The phrase “wherein the information set” has been changed to “wherein the transmitter is configured to select the information set based in part on one or more link measurements, wherein the information set”.

Regarding claim 28 –
	Claim 28 has been changed to now depend from claim 17. The phrase “which information set or sequence of information sets have been selected for polar encoding” has been changed to “which information set has .

Regarding claim 29 –
	Claim 29 has been changed to now depend from claim 17.

Regarding claim 30 –
	Claim 30 has been changed to now depend from claim 17.


	Claim 31 has been changed to now depend from claim 17.

Regarding claim 32 –
	Claim 32 has been changed to now depend from claim 17.

Response to Arguments
 In response to the Non-Final Office Action of 31-March-2021, Applicant has submitted a set of Arguments/ Remarks on 31-August-2021 [herein “Arguments”]. Examiner has fully considered these arguments but does not find them persuasive.
In these Arguments, Applicant focuses on the amended version of independent claim 1; in particular, they state that the art of record for the U.S.C. 102 rejection of claim 1 (U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”]) does not teach the limitation “a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder” (emphasis added by Applicant), and that, as a result, claim 1 should be allowed. Examiner notes that the significant amendments to the claims open these claims to application of new art, and respectfully disagrees with this conclusion.
In addition, Applicant argues that all claims dependent on claims 1 (2-9) should be allowed; examiner also disagrees with this conclusion.
Applicant further argues that independent claims 15 and 17 should be allowed for analogous reasons to their argument regarding claim 1, and that the other dependent claims (18-32) should be allowed as well. Examiner also respectfully disagrees with this conclusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 15, 17-20, 22, 25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”] in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim”].
Regarding claim 1 –
Shen teaches a method for use in a transmitter, the method comprising: selecting an information set “During an initial transmission, a polar code corresponding to an actual code rate for a first transmission is selected from the M polar codes, which can implement that a different polar code is selected adaptively according to the actual code rate for the first transmission” (Page 1, Paragraph [0017]).
	Shen also teaches the information set at least in part on one or more system parameters “During an initial transmission, a polar code corresponding to an actual code rate for a first transmission is selected from the M polar codes, which can implement that a different polar code is selected adaptively according to the actual code rate for the first transmission” plus “different from a traditional HARQ using one polar code, in this embodiment, M (more than one) polar codes are preset” (Page 1, Paragraph [0017]).
	Additionally, Shen teaches performing polar encoding for a plurality of data bits to yield encoded data bits, the polar encoding performed according to the selected information set “After the polar code is selected, for encoding the information bit sequence by using the polar code”(Page 2, Paragraph [0045]).
and transmitting a set of the encoded data bits to a receiver. (Fig. 8, Item 816 “Transmitter”) plus “The processor 806 may be a processor dedicated to analyzing information received by the receiver 802 and/or generating information sent by a transmitter 816” (Page 5, Paragraph [0129]).
	Shen does not teach wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder. 
	Kim, however teaches wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder, “a rate matching operation of puncturing (or truncation) or repetition is required depending on transmission numerology of the system” (page 15, Paragraph [0258) plus “an encoder which is a reference for performing repetition or puncturing in accordance with a size of the data payload” (Page 15, Paragraph [0259]) plus “methods for configuring a generator matrix for performing rate matching by puncturing or repeating codeword bits considering a weight value, a minimum distance and/or a priority will be described” (Page 15, Paragraph [0261]).
Shen and Kim are analogous art because they are both directed to the use of polar codes in data transmission. It would have been obvious to one of ordinary skill in the art before 

Regarding claim 2 –
	The combination of Shen and Kim teaches all the limitations of claim 1 above.
	Shen also teaches wherein performing the polar encoding comprises inputting the data bits into the polar encoder, , (Fig, 8, Item 812 “Polar code encoder”) plus “Alternatively, A1=(A,- ξA1)UδA1, A2=(A,-ξA2) U δA2, ... , and AM-1 =(A,- ξAM-l)UδAM-2 may be represented as Am =(A,- ξAm)UsAm, where Am represents an information bit index set of the mth polar code in the other (M-1) polar codes (1 <=m<=M-1, m<>i), ξAm represents a set of elements removed from A, for generating Am, and ξAm, represents a set of elements added to A, for generating Am” (Page 6, Paragraph [0142]).

Regarding claim 3 –
	The combination of Shen and Kim teaches all the limitations of claim 1 above.
wherein the method is performed by a wireless device, and wherein semi-static signaling from a radio access node to the wireless device indicates at least a portion of the rate matching configuration.  “The transmission mode of a UE may be configured for DL data reception on a PDSCH at the UE. For example, DL data carried on a PDSCH includes scheduled data, a paging message, a random access response, broadcast information on a BCCH, etc. for a UE. The DL data of the PDSCH is related to a DCI format signaled through a PDCCH. The transmission mode may be configured semi-statically for the UE by higher-layer signaling (e.g. Radio Resource Control (RRC) signaling)” (Page 6, Paragraph [0107]).

Regarding claim 4 –
	The combination of Shen and Kim teaches all the limitations of claim 1 above.
	Shen also teaches wherein the rate matching configuration comprises a puncturing pattern indicating a subset of the bits to be removed from the encoded data bits to obtain the set of the encoded data bits to transmit. , “ ξA1 represents a set of elements removed (elements removed from A1) for constructing Ai” (Page 6, Paragraph [0141]).

Regarding claim 5 –
	The combination of Shen and Kim teaches all the limitations of claim 1 above.
wherein the method is performed by a wireless device, and wherein dynamic signaling from a radio access node to the wireless device indicates at least a portion of the rate matching configuration.  “The transmission mode of a UE may be configured for DL data reception on a PDSCH at the UE. For example, DL data carried on a PDSCH includes scheduled data, a paging message, a random access response, broadcast information on a BCCH, etc. for a UE. The DL data of the PDSCH is related to a DCI format signaled through a PDCCH. The transmission mode may be configured semi-statically for the UE by higher-layer signaling (e.g. Radio Resource Control (RRC) signaling)” (Page 6, Paragraph [0107])
Regarding claim 6 –
	The combination of Shen and Kim teaches all the limitations of claim 1 above.
	Kim teaches wherein the rate matching configuration comprises a repetition pattern indicating a subset of the bits of the encoded data bits to be repeated to obtain the set of the encoded data bits to transmit.  “a rate matching operation of puncturing (or truncation) or repetition is required depending on transmission numerology of the system” (page 15, Paragraph [0258) plus “an encoder which is a reference for performing repetition or puncturing in accordance with a size of the data payload” (Page 15, Paragraph [0259]) plus “methods for configuring a generator matrix for performing rate matching by puncturing or repeating codeword bits considering a weight value, a minimum distance and/or a priority will be described” (Page 15, Paragraph [0261]).

Regarding claim 9 –
	The combination of Shen and Kim teaches all the limitations of claim 1 above.
	Shen also teaches wherein the information set bits are [[is]] being transmitted via uplink or downlink, waveform or multiplexing scheme, number of redundancy versions being transmitted, multiple input multiple output (MIMO) technique, beamforming technique, beam-sweeping technique, number of data streams in a MIMO transmission, capabilities of the receiver, or cell size. Examiner is presented with multiple options to examine; examiner chooses “radio resource allocation” – Shen: “according to a channel status and a radio resource allocation status, an actual code rate for a first transmission (an initial transmission) may be different. Therefore, quantities of bits punctured during the first transmission are different, and for polar codes, corresponding channels during the actual initial transmission are also different” (Page 2, Paragraph [0038]).

Regarding claim 15 –
	Shen teaches a computer program product comprising a non-transitory computer readable medium storing computer readable program code, the computer readable program code comprises: The processor 701 executes the program stored in the memory 702 and is configured to implement the hybrid automatic repeat request method provided in the embodiments of the present invention“ (Page 5, Paragraph [0124]).
	Shen also teaches program code for selecting an information set selecting, from M polar codes of a same code length and code rate, a polar code corresponding to an actual code rate for a first transmission, and encoding an information bit sequence by using the polar code to obtain encoded bits, where M is greater than or equal to 2” (Page 5, Paragraph [0125]).
	In addition, Shen teaches the information set at least in part on one or more system parameters “During an initial transmission, a polar code corresponding to an actual code rate for a first transmission is selected from the M polar codes, which can implement that a different polar code is selected adaptively according to the actual code rate for the first transmission” plus “different from a traditional HARQ using one polar code, in this embodiment, M (more than one) polar codes are preset” (Page 1, Paragraph [0017]).
	Shen also teaches program code for performing polar encoding for a plurality of data bits to yield encoded data bits, “During an initial transmission, a polar code corresponding to an actual code rate for a first transmission is selected from the M polar codes, which can implement that a different polar code is selected adaptively according to the actual code rate for the first transmission” plus “different from a traditional HARQ using one polar code, in this embodiment, M (more than one) polar codes are preset” (Page 1, Paragraph [0017]).
the polar encoding performed according to the selected information set “performing rate matching on the encoded bits to generate to-be-sent bits” (Page 5, Paragraph [0126]).
	Shen also teaches and program code for transmitting a set of the encoded data bits to a receiver.  (Fig. 8, Item 816 “Transmitter”) plus “The processor 806 may be a processor dedicated to analyzing information received by the receiver 802 and/or generating information sent by a transmitter 816” (Page 5, Paragraph [0129]).
	Shen does not teach wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder. 
Kim, however teaches wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder, “a rate matching operation of puncturing (or truncation) or repetition is required depending on transmission numerology of the system” (page 15, Paragraph [0258) plus “an encoder which is a reference for performing repetition or puncturing in accordance with a size of the data payload” (Page 15, Paragraph [0259]) plus “methods for configuring a generator matrix for performing rate matching by puncturing or repeating codeword bits considering a weight value, a minimum distance and/or a priority will be described” (Page 15, Paragraph [0261])
Shen and Kim are analogous art because they are both directed to the use of polar codes in data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polar coding scheme of Shen with the rate matching puncturing and repeating selection scheme of Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a more efficient scheme for encoding and decoding transmitted data.

Regarding claim 17 –
	Shen teaches a transmitter comprising an interface, processing circuitry, and logic, wherein the logic, when executed by the processing circuitry, causes the transmitter to: Shen - (Fig 8, Item 700) plus “the wireless communications apparatus 700” (Page 5, Paragraph [0116]).
	Shen also teaches select an information set , “selecting, from M polar codes of a same code length and code rate, a polar code corresponding to an actual code rate for a first transmission, and encoding an information bit sequence by using the polar code to obtain encoded bits, where M is greater than or equal to 2” (Page 5, Paragraph [0125]).
based at least in part on one or more system parameters  “During an initial transmission, a polar code corresponding to an actual code rate for a first transmission is selected from the M polar codes, which can implement that a different polar code is selected adaptively according to the actual code rate for the first transmission” plus “different from a traditional HARQ using one polar code, in this embodiment, M (more than one) polar codes are preset” (Page 1, Paragraph [0017]).
	Shen also teaches perform polar encoding for a plurality of data bits to yield encoded data bits, the polar encoding performed according to the selected information set “performing rate matching on the encoded bits to generate to-be-sent bits” (Page 5, Paragraph [0126]).
	Additionally, Shen teaches and transmit a set of the encoded data bits to a receiver. (Fig. 8, Item 816 “Transmitter”) plus “The processor 806 may be a processor dedicated to analyzing information received by the receiver 802 and/or generating information sent by a transmitter 816” (Page 5, Paragraph [0129]).
	Shen does not teach wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder. 
	Kim, however teaches wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder, “a rate matching operation of puncturing (or truncation) or repetition is required depending on transmission numerology of the system” (page 15, Paragraph [0258) plus “an encoder which is a reference for performing repetition or puncturing in accordance with a size of the data payload” (Page 15, Paragraph [0259]) plus “methods for configuring a generator matrix for performing rate matching by puncturing or repeating codeword bits considering a weight value, a minimum distance and/or a priority will be described” (Page 15, Paragraph [0261]).
Shen and Kim are analogous art because they are both directed to the use of polar codes in data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polar coding scheme of Shen with the rate matching puncturing and repeating selection scheme of Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a more efficient scheme for encoding and decoding transmitted data.

Regarding claim 18 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	Shen also teaches wherein to perform the polar encoding, the transmitter is configured to input the data bits into the polar encoder, bit is input according , (Fig, 8, Item 812 “Polar code encoder”) plus “Alternatively, A1=(A,- ξA1)UδA1, A2=(A,-ξA2) U δA2, ... , and AM-1 =(A,- ξAM-l)UδAM-2 may be represented as Am =(A,- ξAm)UsAm, where Am represents an information bit index set of the mth polar code in the other (M-1) polar codes (1 <=m<=M-1, m<>i), ξAm represents a set of elements removed from A, for generating Am, and ξAm, represents a set of elements added to A, for generating Am” (Page 6, Paragraph [0142]).
	
Regarding claim 19 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	Kim also teaches wherein the transmitter is implemented in a wireless device; and at least a portion of the rate matching configuration is indicated via signaling from a radio access node to the wireless device indicates, wherein the signaling comprises semi- static signaling, dynamic signaling, or both. , “The transmission mode of a UE may be configured for DL data reception on a PDSCH at the UE. For example, DL data carried on a PDSCH includes scheduled data, a paging message, a random access response, broadcast information on a BCCH, etc. for a UE. The DL data of the PDSCH is related to a DCI format signaled through a PDCCH. The transmission mode may be configured semi-statically for the UE by higher-layer signaling (e.g. Radio Resource Control (RRC) signaling)” (Page 6, Paragraph [0107]).

Regarding claim 20 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	Shen also teaches wherein the rate matching configuration comprises a puncturing pattern indicating a subset of the bits to be removed from the encoded data bits to obtain the set of the encoded data bits to transmit , “ξA1 represents a set of elements removed (elements removed from A1) for constructing Ai” (Page 6, Paragraph [0141]).

Regarding claim 22 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	Kim teaches  wherein the rate matching configuration comprises a repetition pattern indicating a subset of the bits of the encoded data bits to be repeated to obtain the set of the encoded data bits to transmit , “a rate matching operation of puncturing (or truncation) or repetition is required depending on transmission numerology of the system” (page 15, Paragraph [0258) plus “an encoder which is a reference for performing repetition or puncturing in accordance with a size of the data payload” (Page 15, Paragraph [0259]) plus “methods for configuring a generator matrix for performing rate matching by puncturing or repeating codeword bits considering a weight value, a minimum distance and/or a priority will be described” (Page 15, Paragraph [0261]).


The combination of Shen and Kim teaches all the limitations of claim 17 above.
Shen also teaches wherein the information set set of the encoded data bits are [[is]] being transmitted via uplink or downlink, waveform or multiplexing scheme, number of redundancy versions being transmitted, multiple input multiple output (MIMO) technique, beam forming technique, beam-sweeping technique, number of data streams in a MIMO transmission, capabilities of the receiver, or Examiner is presented with multiple options to examine; examiner chooses “radio resource allocation” – Shen “according to a channel status and a radio resource allocation status, an actual code rate for a first transmission (an initial transmission) may be different. Therefore, quantities of bits punctured during the first transmission are different, and for polar codes, corresponding channels during the actual initial transmission are also different” (Page 2, Paragraph [0038]).

Regarding claim 31 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	Shen also teaches wherein the transmitter is implemented in a radio access node, (Fig 1), plus “The communications interface 703 may be included in an apparatus using any transceiver, so as to communicate with another device or a communications network such as an Ethernet network, a radio access network (RAN), or a wireless local area network (Wireless Local Area Networks, WLAN)” (Page 5, Paragraph [0123]).

Regarding claim 32 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	Shen also teaches wherein the transmitter is implemented in a wireless device, (Fig 1), plus “The communications interface 703 may be included in an apparatus using any transceiver, so as to communicate with another device or a communications network such as an Ethernet network, a radio access network (RAN), or a wireless local area network (Wireless Local Area Networks, WLAN)” (Page 5, Paragraph [0123]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”] in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim”], and further in view of U.S. Patent 6347122 (Chen et al) [herein “Chen”].
Regarding claim 21 –
	The combination of Shen and Kim teaches all the limitations of claim 20 above.
	The combination of Shen and Kim does not teach wherein the encoded data bits comprise 
wherein the encoded data bits comprise , “Puncturing generally involves removing bits from the low-rate mother code such that the remaining code bits form one of the complementary codes, while the punctured bits form the other complementary code of the code pair. The resulting pair of codes, which are referred to as complementary punctured-pair convolutional (CPPC) codes, are complementary in the Sense that they are both of a rate which is twice that of the mother code obtained by combining the two codes” (Col 1, lines 62-67 through Col 2, lines 1-3), plus ”The invention may be implemented in an exemplary system in which digital audio information is transmitted on subcarriers in both an upper and a lower sideband of an analog carrier” (Col 2, Lines 47-50).
	Shen, Kim and Chen are analogous art because they are all directed to the use of Polar Codes for wireless data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adaptive polar code rate-matching scheme of Shen with the rate matching puncturing and repeating selection scheme of Kim with the complementary code transmission scheme of Chen, in order to provide improved information transmission with lower error rates in wireless systems.


Claims 7, 8, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”] in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim”], and further in view of U.S. Patent Publication 20160285479 (El-Khamy et al)[herein “El-Khamy”].
Regarding claim 7 –
	The combination of Shen and Kim teaches all the limitations of claim 1 above.
	The combination of Shen and Kim does not teach wherein the one or more system parameters include a modulation scheme and the information set 
	El-Khamy, however teaches wherein the one or more system parameters include a modulation scheme and the information set or sequence of information sets is selected based at least in part on the modulation scheme, (Fig 11) plus “FIG. 11 is a flowchart of a method of integrating bit-mapping to higher order modulation channels with systematic puncturing while maximizing polarization on bit interleaved coded modulation channel according to an embodiment of the present disclosure. Compound polar coding may be used in the case of bit-interleaved coded modulation, higher order modulation transmission, or transmissions over multi-channels. (Page 8, Paragraph [0121]) plus “in step 1101, a higher order q Quadrature Amplitude Modulation (q-QAM) with 2q symbols is used, where each group of q bits is mapped onto one symbol. According to the bit-to-symbol mapping, each 2 bits can have the same channel reliability. If L bits are to be transmitted, C=[L/2t1 is the number of columns from which bits are to be read and transmitted in total, starting from the column with the index corresponding to the transmission index.” (Page 8, Paragraph [0122]). Examiner notes that this demonstrates selection of a puncturing scheme based at least in part on the modulation scheme.
	Shen, Kim and El-Khamy are analogous art because they are all directed to the use of Polar Codes for wireless data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adaptive polar code rate-matching scheme of Shen with the puncturing and repetition scheme of Kim with the adaptation to high order modulation channels of El-Khamy, in order to provide improved information transmission with lower error rates in wireless systems.

Regarding claim 8 –
	The combination of Shen, Kim and El-Khamy teaches all the limitations of claim 7 above.
	El-Khamy also teaches wherein the modulation scheme corresponds to an n-order Quadrature Amplitude Modulation (QAM) modulation scheme and the information set , (Fig 11) plus “FIG. 11 is a flowchart of a method of integrating bit-mapping to higher order modulation channels with systematic puncturing while maximizing polarization on bit interleaved coded modulation channel according to an embodiment of the present disclosure. Compound polar coding may be used in the case of bit-interleaved coded modulation, higher order modulation transmission, or transmissions over multi-channels. (Page 8, Paragraph [0121]) plus “in step 1101, a higher order q Quadrature Amplitude Modulation (q-QAM) with 2q symbols is used, where each group of q bits is mapped onto one symbol. According to the bit-to-symbol mapping, each 2 bits can have the same channel reliability. If L bits are to be transmitted, C=[L/2t1 is the number of columns from which bits are to be read and transmitted in total, starting from the column with the index corresponding to the transmission index.” (Page 8, Paragraph [0122]). Examiner notes that this demonstrates selection of a puncturing scheme based at least in part on the modulation scheme.

Regarding claim 23 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	The combination of Shen and Kim does not teach wherein the one or more system parameters include a modulation scheme and the information set 
	El-Khamy, however teaches wherein the one or more system parameters include a modulation scheme and the information set , (Fig 11) plus “FIG. 11 is a flowchart of a method of integrating bit-mapping to higher order modulation channels with systematic puncturing while maximizing polarization on bit interleaved coded modulation channel according to an embodiment of the present disclosure. Compound polar coding may be used in the case of bit-interleaved coded modulation, higher order modulation transmission, or transmissions over multi-channels. (Page 8, Paragraph [0121]) plus “in step 1101, a higher order q Quadrature Amplitude Modulation (q-QAM) with 2q symbols is used, where each group of q bits is mapped onto one symbol. According to the bit-to-symbol mapping, each 2 bits can have the same channel reliability. If L bits are to be transmitted, C=[L/2t1 is the number of columns from which bits are to be read and transmitted in total, starting from the column with the index corresponding to the transmission index.” (Page 8, Paragraph [0122]). Examiner notes that this demonstrates selection of a puncturing scheme based at least in part on the modulation scheme.
	Shen, Kim and El-Khamy are analogous art because they are all directed to the use of Polar Codes for wireless data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adaptive polar code rate-matching scheme of Shen with the puncturing and repetition scheme of Kim with the adaptation to high order modulation channels of El-Khamy, in order to provide improved information transmission with lower error rates in wireless systems.

Regarding claim 24 –
	The combination of Shen, Kim and El-Khamy teaches all the limitations of claim 23 above.
	El-Khamy also teaches wherein the modulation scheme corresponds to an n-order Quadrature Amplitude Modulation (QAM) modulation scheme and the information set , (Fig 11) plus “FIG. 11 is a flowchart of a method of integrating bit-mapping to higher order modulation channels with systematic puncturing while maximizing polarization on bit interleaved coded modulation channel according to an embodiment of the present disclosure. Compound polar coding may be used in the case of bit-interleaved coded modulation, higher order modulation transmission, or transmissions over multi-channels. (Page 8, Paragraph [0121]) plus “in step 1101, a higher order q Quadrature Amplitude Modulation (q-QAM) with 2q symbols is used, where each group of q bits is mapped onto one symbol. According to the bit-to-symbol mapping, each 2 bits can have the same channel reliability. If L bits are to be transmitted, C=[L/2t1 is the number of columns from which bits are to be read and transmitted in total, starting from the column with the index corresponding to the transmission index.” (Page 8, Paragraph [0122]). Examiner notes that this demonstrates selection of a puncturing scheme based at least in part on the modulation scheme.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”] in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim”], and further in view of U.S. Patent Publication 20030072395 (Jia et al) [herein “Jia”].
Regarding claim 26 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	The combination of Shen and Kim does not teach wherein the one or more link measurements comprise a channel quality indicator and the information set 
	Jia, however teaches wherein the one or more link measurements comprise a channel quality indicator and the information set , “Channel quality measurement is performed to measure the channel quality so that proper coding and modulation set can be chosen” (Page 2, Paragraph [0011]).


Regarding claim 27 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	The combination of Shen and Kim does not teach wherein the transmitter is configured to select the information set based in part on one or more link measurements, wherein the information set or  
	Jia, however teaches wherein the transmitter is configured to select the information set based in part on one or more link measurements, wherein the information set or , Examiner notes that examiner is presented with a choice of multiple limitations to examine: examiner chooses “Doppler Spread”. “In accordance with this purpose, a new channel quality measurement referred to herein as the "Channel Quality Indicator" (CQI) is provided. The CQI provides an overall assessment of the quality of the channel, including the effects of interference, multi-path fading, and Doppler spread” (Page 5, Paragraph [0058]).
	Shen, Kim and Jia are analogous art because they are all directed to the field of wireless data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adaptive polar code rate-matching scheme of Shen with the puncturing and repetition scheme of Kim with the quality measurement of Jia, in order to provide improved information transmission with lower error rates in wireless systems.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”] in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim”], and further in view of U.S. Patent Publication 20020041570 (Ptasinski et al) [herein “Ptasinski”].
Regarding claim 28 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	The combination of Shen and Kim does not teach wherein the logic, when executed by the processing circuitry, further causes the transmitter to: send a signal to the receiver, wherein the signal indicates which information set or has 
	Ptasinski, however teaches wherein the logic, when executed by the processing circuitry, further causes the transmitter to: send a signal to the receiver, wherein the signal indicates which information set or has , “a transmitting frame being transmitted from a transmitting station to a receiving station over a transmission medium on a frame-based communications network is provided, the transmitting frame having a header segment and a payload segment, the header segment being transmitted using a fixed set of encoding parameters, the payload segment being transmitted using a variable set of payload encoding parameters. The transmitting station sends the transmitting frame using one set of the variable set of payload encoding parameters at a time. The receiving station: (1) receives and decodes the header segment of each transmitting frame, (2) performs a decode process on the payload segment of each transmitting frame, and either decodes the payload segment without errors wherein the frame is considered successfully received, or detects an error occurrence in the decode process” (Page 2, Paragraph [0011]).
	Shen, Kim and Ptasinski are analogous art because they are all directed to the field of network data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adaptive polar code rate-matching scheme of Shen with the puncturing and repetition scheme of Kim with the scheme for transmission of encoding parameters provided by Ptasinski, in order to provide improved information transmission with lower error rates in network communication systems.

Regarding claim 29 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	The combination of Shen and Kim does not teach wherein the information set wherein the signal indicates which information set 
	Ptasinski, however teaches wherein the information set , “The receiving station: (1) receives and decodes the header segment of each transmitting frame, (2) performs a decode process on the payload segment of each transmitting frame, and either decodes the payload segment without errors wherein the frame is considered successfully received, or detects an error occurrence in the decode process, (3) measures and tracks the performance of the frame decode process, ( 4) determines network performance characteristics for establishing desired performance based upon measuring and tracking the performance of the frame decode process, and (5) indicates to the transmitting station changes to the payload encoding parameters based upon determining network performance improvement characteristics. The transmitting station changes the one set of the variable set of payload encoding parameters corresponding to the changes to the payload encoding parameters indicated to the transmitting station for encoding next future transmitting frames” (Page 2, Paragraph [0011]).
	Shen, Kim and Ptasinski are analogous art because they are all directed to the field of network data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adaptive polar code rate-matching scheme of Shen with the puncturing and repetition scheme of Kim with the scheme for .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”], in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim”], and further in view of U.S. Patent 9496893 (Strohm III).
Regarding claim 30 –
	The combination of Shen and Kim teaches all the limitations of claim 17 above.
	The combination of Shen and Kim also teaches wherein in response to selecting the information set 
	The combination of Shen and Kim does not teach in compressed form; decompress the compressed form of the selected information set and also does not teach the decompressed form
	Strohm III, however teaches in compressed form; decompress the compressed form of the selected information set and the decompressed form (Fig 1, Items 140 “Compress/Decompress”, parameter 152, and table 162), plus “ a table, such as table 150, for example, may be compressed and subsequently encoded such as entropy encoded, for storage in a memory 20 accessible to one or more processors of a computing device” (Col 17, Lines 18-21) plus “In certain embodiments, a computer processor, for 40 example, may access a memory to decompress multiple precision integers to form, for example, a table. Compressed tables may be encoded such as using entropy encoding, for storage into memory along with one or more parameters utilized to decompress multiple-precision integers” (Col 17, Lines 40-45).
	Shen, Kim and Strohm III are analogous art because they are all directed to the processing of digital data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine adaptive polar code rate-matching scheme of Shen with the coding puncturing and repetition scheme of Kim with a stored data compression and data decompression scheme as described by Sthrom III, in order to provide improved storage efficiency of polar code parameters (and as a result, reduced cost of implementation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111